DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent 5,688,483) in view of Ozaki et al (US Patent Application US Patent 2006/0078796).
Regarding claims 1-3, 5-6, 10-12, Zhang et al teaches a carbon based material for use as an electrode in an electrochemical device such as a battery, the carbon based material may be partially or completely crystalline (which satisfies claimed graphitizable carbon material) (Col. 3, Lines 38-43).  Zhang et al further teaches the XRD patterns show a (002) d-spacings between 0.372-0.42nm and optimum peak ratio of the (002) to the (100) peak between 1 and 5 (Col. 5, Lines 14-18).  Zhang et al further teaches a (002) d-spacings of 0.389nm and intensity peak ratio of 2.65 (Example 4).  However, Zhang et al fails to specifically disclose the graphitizable carbon material is in powder form having an average particle size of at least 1µm and at most 5mm and dispersing the powder as a filler in a binder
In the same field of endeavor, Ozaki et al teaches a battery comprising a negative electrode including graphitizable carbon material (Abstract).  Ozaki et al further teaches a negative electrode mixture layer comprising the carbon material, binder and optionally another carbon material as a conductive material (Paragraph 40).  Ozaki et al further teaches making an electrode that is long and thin comprising particle with an average particle diameter of 5-15µm (Paragraphs 51, 74).  Ozaki et al teaches making graphitizable carbon material and pulverizing to a size having an average particle diameter of 10µm (Paragraph 83).  Ozaki et al further teaches spacing d(002) is 0.340nm (Paragraph 85).  Ozaki et al further teaches mixing the carbon material with PVdF binder to form the electrode layer (Paragraph 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided forming the graphitizable carbon material of Zhang et al and providing it powder form having a diameter of 5-15µm and dispersing it a binder in order to form long and thin electrode materials to increase the reaction area (Paragraphs 7, 51).
With regard to the graphitizable carbon material being produced from a heavy oil from coal and/or petroleum, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Nonetheless, Ozaki et al teaches making graphitizable carbon materials from pitch (coal or petroleum) having similar properties taught in Ozaki et al, it would only be obvious to utilize this raw material for forming the graphitizable carbon material.

Claims 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent 5,688,483) in view of Ozaki et al (US Patent Application US Patent 2006/0078796) as applied to claims 1-3, 5-6, 10-12 above, and in further view of Yamamoto et al (US Patent Application 2004/0041130).
Regarding claims 4, 7-9, Zhang et al and Ozaki et al disclose the invention substantially as claimed.  Zhang et al and Ozaki et al teach the features above.  Zhang et al and Ozaki et al encompass an electrode mixture comprising a graphitizable carbon and binder.  However, Zhang et al and Ozaki et al fail to specifically disclose an electromagnetic shielding material.
In the same field of endeavor, Yamamoto et al teaches a graphitized fine carbon fiber dispersed in a resin matrix and can form electrodes or electromagnetic shielding materials (Paragraphs 3, 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed electrode mixture in Zhang et al and Ozaki et al to form an electromagnetic shielding material as Yamamoto et al teaches compositions comprising graphitized carbon material dispersed in a resin matrix and can form electrodes or electromagnetic shielding materials.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 15, 2022